IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                                     FILED
                  January 2021 Term               June 11, 2021
                                                     released at 3:00 p.m.
                                                 EDYTHE NASH GAISER, CLERK
                                                 SUPREME COURT OF APPEALS
                                                      OF WEST VIRGINIA

               Nos. 20-0694 and 20-0751



         STATE OF WEST VIRGINIA EX REL.
  AMERISOURCEBERGEN DRUG CORPORATION, ET AL.,
                   Petitioners

                          v.

THE HONORABLE ALAN D. MOATS, LEAD PRESIDING JUDGE,
  OPIOID LITIGATION, MASS LITIGATION PANEL, ET AL.,
                      Respondents

                        AND

          STATE OF WEST VIRGINIA EX REL.
            JOHNSON & JOHNSON, ET AL.,
                    Petitioners

                          v.

THE HONORABLE ALAN D. MOATS, LEAD PRESIDING JUDGE,
  OPIOID LITIGATION, MASS LITIGATION PANEL, ET AL.,
                      Respondents



          ORIGINAL PROCEEDING IN PROHIBITION
       PETITION FOR PROHIBITION NO. 20-0751 DENIED
 PETITION FOR PROHIBITION NO. 20-0694 DENIED IN PART AND
                 GRANTED IN PART
                            Submitted: February 17, 2021
                               Filed: June 11, 2021

Albert F. Sebok, Esq.                    Lindsay S. See, Esq.
Gretchen M. Callas, Esq.                 Solicitor General
Candice M. Harlow, Esq.                  Ann L. Haight, Esq.
Charleston, West Virginia                Deputy Attorney General
JACKSON KELLY PLLC                       Vaughn T. Sizemore, Esq.
Todd A. Mount, Esq.                      Deputy Attorney General
SHAFFER & SHAFFER, PLLC                  Abby G. Cunningham, Esq.
Madison, West Virginia                   Assistant Attorney General
Counsel for Petitioner                   Charleston, West Virginia
AmerisourceBergen                        Linda Singer, Esq.
Drug Corporation                         Elizabeth Smith, Esq.
                                         Motley Rice LLC
Michael W. Carey, Esq.                   Charles R. “Rusty” Webb
Steven R. Ruby, Esq.                     The Webb Law Centre, PLLC
Raymond S. Franks II, Esq.               Charleston, West Virginia
David R. Pogue, Esq.                     Counsel for Respondent State of West
CAREY DOUGLAS KESSLER &                  Virginia ex rel. Patrick Morrisey,
RUBY PLLC                                Attorney General
Charleston, West Virginia
Counsel for Petitioner Cardinal
Health, Inc.                             Anthony Majestro, Esq.
                                         Powell & Majestro, PLLC
Webster J. Arceneaux III, Esq.           Charleston, West Virginia
LEWIS GLASSER, PLLC                      Paul T. Farrell, Jr., Esq.
Charleston, West Virginia                Farrell Law
Counsel for Petitioners Rite Aid of      Huntington, West Virginia
West Virginia, Inc. and Rite Aid of      Robert P. Fitzsimmons, Esq.
Maryland, Inc. d/b/a Rite Aid Mid-       Clayton J. Fitzsimmons, Esq.
Atlantic Customer Support Center         Mark A. Colantonio, Esq.
                                         FITZSIMMONS LAW FIRM PLLC
Erik W. Legg, Esq.                       Wheeling, West Virginia
FARRELL, WHITE & LEGG PLLC               Letitia N. Chafin, Esq.
Huntington, West Virginia                THE CHAFIN LAW FIRM, PLLC
Counsel for Petitioners Endo             Williamson, West Virginia
Pharmaceuticals Inc.; Endo Health        Kevin C. Harris, Esq.
Solutions Inc.; Par Pharmaceutical       Eric J. Holmes, Esq.
Companies, Inc.; Par Pharmaceutical   LAW OFFICES OF HARRIS &
Inc.                                  HOLMES, PLLC
                                      Ripley, West Virginia
Keith A. Jones, Esq.                  Anne McGinness Kearse, Esq.
JONES LAW GROUP, PLLC                 Natalie Deyneka, Esq.
Charleston, West Virginia             MOTLEY RICE LLC
Steven A. Luxton, Esq.                Mount Pleasant, South Carolina
MORGAN, LEWIS & BOCKIUS               Counsel for Respondent Counties and
LLP                                   Municipalities
Washington, DC
Counsel for Petitioners Watson        Stephen B. Farmer, Esq.
Laboratories, Inc.; Warner Chilcott   FARMER, CLINE & CAMPBELL,
                                      PLLC
Company, LLC; Actavis Pharma, Inc.    Charleston, West Virginia
f/k/a Watson Pharma, Inc.; Actavis    Timothy R. Linkous, Esq.
South Atlantic LLC; Actavis Kadian    LINKOUS LAW, PLLC
LLC; Actavis Laboratories UT, Inc.;   Morgantown, West Virginia
Actavis Laboratories FL, Inc. f/k/a   Counsel for Respondent Hospitals
Watson Laboratories, Inc.-Florida;
Teva Pharmaceuticals USA, Inc.; and
Cephalon, Inc.

Michael B. Hissam, Esq.
J. Zak Ritchie, Esq.
HISSAM FORMAN DONOVAN
RITCHIE PLLC
Charleston, West Virginia
Counsel for Petitioner Mylan
Pharmaceuticals Inc.

Ronda L. Harvey, Esq.
Fazal A. Shere, Esq.
Marc F. Mignault, Esq.
Gabriele Wohl, Esq.
BOWLES RICE LLP
Charleston, West Virginia
Counsel for Petitioners The Kroger
Co., Kroger Limited
Partnership I, and
Kroger Limited Partnership II

Jon B. Orndorff, Esq.
Kelly Calder Mowen, Esq.
LITCHFIELD CAVO, LLP
Barboursville, West Virginia
Counsel for Petitioner Noramco, Inc.

Keith A. Jones, Esq.
JONES LAW GROUP, PLLC
Charleston, West Virginia
Counsel for Petitioner Anda, Inc.

Rita Massie Biser, Esq.
Moore & Biser PLLC
South Charleston, West Virginia
Counsel for Petitioner Henry Schein,
Inc.

Neva G. Lusk, Esq.
Tai Shadrick Kluemper, Esq.
SPILMAN THOMAS & BATTLE,
PLLC
Charleston, West Virginia
Elbert Lin, Esq.
HUNTON ANDREWS KURTH LLP
Richmond, Virginia
Counsel for Petitioner Walmart Inc.
and Wal-Mart Stores East, LP

Bryant J. Spann, Esq.
Robert H. Akers, Esq.
THOMAS COMBS & SPANN,
PLLC
Charleston, West Virginia
Counsel for Petitioners Walgreen Co.
and Walgreens Boots Alliance, Inc.

Carte P. Goodwin, Esq.
Joseph M. Ward, Esq.
Alex J. Zurbuch, Esq.
FROST BROWN TODD LLC
Charleston, West Virginia
Counsel for Petitioners CVS Indiana
L.L.C.; CVS Rx Services, Inc.; CVS
TN Distribution, L.L.C.; CVS
Pharmacy, Inc.; and West Virginia
CVS Pharmacy, L.L.C.

Christopher D. Pence, Esq.
Wm. Scott Wickline, Esq.
Hardy Pence PLLC
Charleston, West Virginia
Sarah M. Benoit, Esq.
ULMER & BERNE LLP
Columbus, Ohio
Counsel for Petitioners Amneal
Pharmaceuticals LLC; Amneal
Pharmaceuticals of New York, LLC;
and Impax Laboratories, LLC

Stephen D. Annand, Esq.
Keith J. George, Esq.
Marisa R. Brunetti, Esq.
ROBINSON & MCELWEE, PLLC
Charleston, West Virginia
Counsel for Petitioners Mallinckrodt
LLC; Mallinckrodt Brand
Pharmaceuticals, Inc.; Mallinckrodt
Enterprises LLC; and SpecGX LLC

Marc E. Williams, Esq.
Robert L. Massie, Esq.
Jennifer W. Winkler, Esq.
NELSON MULLINS RILEY &
SCARBOROUGH LLP
Huntington, West Virginia
Counsel for Petitioners Janssen
Pharmaceuticals, Inc.; Ortho-McNeil-
Janssen Pharmaceuticals, Inc. n/k/a
Janssen Pharmaceuticals, Inc.;
Janssen Pharmaceutica, Inc. n/k/a
Janssen Pharmaceuticals, Inc.; and
Johnson & Johnson

William R. Slicer, Esq.
Shuman McCuskey Slicer PLLC
Charleston, West Virginia
 Counsel for Petitioners Abbott
 Laboratories and Abbott Laboratories,
 Inc.

 John H. Mahoney II, Esq.
 DINSMORE & SHOHL LLP
 Huntington, West Virginia
 Counsel for Petitioner Fruth
 Pharmacy, Inc.

 Todd A Mount, Esq.
 SHAFFER & SHAFFER, PLLC
 Madison, West Virginia
 Counsel for Petitioner H.D. Smith
 LLC f/k/a H.D. Smith Wholesale
 Drug Company

 Tim J. Yianne, Esq.
 Patricia M. Bello, Esq.
 LEWIS BRISBOIS BISGAARD &
 SMITH LLP
 Charleston, West Virginia
 Counsel for Petitioners Allergan
 Finance, LLC f/k/a Actavis, Inc. f/k/a
 Watson Pharmaceuticals, Inc.;
 Allergan Sales, LLC; Allergan USA,
 Inc.; and Warner Chilcott Sales (US),
 LLC


JUSTICE WALKER delivered the Opinion of the Court.

CHIEF JUSTICE JENKINS and JUSTICE ARMSTEAD dissent in No. 20-0751, concur
in part and dissent in part in No. 20-0694, and reserve the right to file separate opinions.

JUSTICE HUTCHISON concurs in Nos. 20-0751 and 20-0694 and reserves the right to
file a separate opinion.

JUSTICE WOOTON concurs in No. 20-0751, concurs in part and dissents in part in No.
20-0694, and reserves the right to file a separate opinion.
                              SYLLABUS BY THE COURT

              1.     “A writ of prohibition will not issue to prevent a simple abuse of

discretion by a trial court. It will only issue where the trial court has no jurisdiction or

having such jurisdiction exceeds its legitimate powers. W. Va. Code 53-1-1.” Syllabus

Point 2, State ex rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425 (1977).


              2.     “A trial court exceeds its legitimate powers when it denies a jury trial

to one entitled thereto who makes a proper demand therefor.” Syllabus Point 2, State ex

rel. W. Va. Truck Stops, Inc. v. McHugh, 160 W. Va. 294, 233 S.E.2d 729 (1977).


              3.     “In determining whether to entertain and issue the writ of prohibition

for cases not involving an absence of jurisdiction but only where it is claimed that the lower

tribunal exceeded its legitimate powers, this Court will examine five factors: (1) whether

the party seeking the writ has no other adequate means, such as direct appeal, to obtain the

desired relief; (2) whether the petitioner will be damaged or prejudiced in a way that is not

correctable on appeal; (3) whether the lower tribunal’s order is clearly erroneous as a matter

of law; (4) whether the lower tribunal’s order is an oft repeated error or manifests persistent

disregard for either procedural or substantive law; and (5) whether the lower tribunal’s

order raises new and important problems or issues of law of first impression. These factors

are general guidelines that serve as a useful starting point for determining whether a

discretionary writ of prohibition should issue. Although all five factors need not be

satisfied, it is clear that the third factor, the existence of clear error as a matter of law,

                                               i
should be given substantial weight.” Syllabus Point 4, State ex rel. Hoover v. Berger, 199

W. Va. 12, 483 S.E.2d 12 (1996).




                                            ii
WALKER, Justice:


              Beginning in 2017, various cities, counties, hospitals, and the State of West

Virginia sued manufacturers and distributors of prescription opioid pain medication and

other defendants. This Opioid Litigation is now more than eighty lawsuits pending before

the Mass Litigation Panel.      In the consolidated petitions before us, Petitioners are

defendants in the Opioid Litigation who ask this Court for extraordinary relief prohibiting

enforcement of the Panel’s recent rulings that (1) Petitioners do not have a right to a jury

trial of Respondents’ public nuisance claims (liability only); and (2) those same public

nuisance claims are not subject to the 2015 amendments to West Virginia’s comparative

fault statute. Respondents, who are plaintiffs in the Opioid Litigation, urge us not to disturb

these rulings by the Panel. For the reasons discussed below, we grant in part and deny in

part Petition No. 20-0694 and deny Petition No. 20-0751. We conclude that the Panel did

not clearly err when it found that the 2015 amendments do not apply to the public nuisance

claims. But, we also find that the Panel did clearly err by not safeguarding Petitioners’

right to try issues common to Respondents’ public nuisance claims and their legal claims

to a jury.


                I. FACTUAL AND PROCEDURAL BACKGROUND

              In June 2019, this Court referred five cases filed by West Virginia county

commissions against manufacturers and distributors of prescription opioid pain medication

and other defendants to the Panel, pursuant to Rule 26.06(c)(3) of the West Virginia Trial


                                              1
Court Rules (the Opioid Litigation). 1 The Panel consists of seven active or senior status

circuit court judges, appointed by the Chief Justice with the approval of this Court. Its

function is to efficiently manage and resolve mass litigation, like the Opioid Litigation,

which now includes more than eighty lawsuits brought by the State of West Virginia,

counties, municipalities, and hospitals against several categories of defendants and in

various combinations.


                All Petitioners are defendants in the Opioid Litigation. All Respondents are

plaintiffs in the Opioid Litigation. For the sake of clarity, we refer to Petitioners,

collectively as “Defendants,” and Respondents, collectively, as “Plaintiffs.” Where a

particular issue pertains only to the State, or does not pertain to the State, we say so.


                During a status conference on December 6, 2019, the Panel proposed that the

parties consider resolving all public nuisance claims (liability only) in a non-jury trial, to

be conducted before trying remedies for the nuisance claims or any other claims. The Panel

acknowledged that Camden-Clark Memorial Hospital Corp. v. Turner 2 (Camden-Clark)


       1
         See W. Va. Trial Court Rule 26.06(c)(3) (“The Chief Justice, whether acting
directly upon the motion or upon the recommendation of the Panel member or members,
shall enter an order either granting or denying the motion, or providing modified relief.
The order shall be filed with the Clerk of the Supreme Court of Appeals who shall send a
copy of the order to the Panel Chair and to the clerk(s) of the circuit court(s) where the
actions are pending for service on all parties.”). This Court also ordered that all then-
pending, later-filed, and later-remanded cases involving the same or similar common
questions of law or fact be joined before the Panel. That order resulted in the Opioid
Litigation, from which the petitions before the Court arise.
       2
           212 W. Va. 752, 575 S.E.2d 362 (2002).

                                               2
may limit its ability to try an equitable claim before allowing a jury to decide related, legal

claims. Specifically, the Panel stated:

                       Injunctions regularly are decided by courts. It is an
               equitable type remedy ordinarily that wouldn’t be entitled to a
               jury trial. It would be decided by the court.

                        The [c]ourt would determine what the proper abatement
               is. [The Federal District Court for the Northern District of
               Ohio] is dealing with that. He took the position, as I understand
               it, that there is no absolute right to a jury trial, but he decided
               to give them one.

                         Well, we haven’t decided that. We have a case,
               [Camden-Clark], that says where there are legal issues coupled
               with injunctive - - a request for injunctive relief, the legal issue,
               if it is to be tried by a jury, it is to go first.

                                          ***
                      Now right now the question is well, are our hands tied
               under [Camden-Clark]?

                                                ***
                      Then we will finish the matter when that is complete
               and set the rest of it aside for the time being or you can rely on
               [Camden-Clark] and say, no, I am not going to do it, that this
               is going to be a war to the bitter end.

Still, the Panel encouraged the parties to consider a Phase I Trial. 3 In later filings, Plaintiffs

expressed support for a Phase I Trial, while Defendants rejected the proposal. 4



       3
         The State was not then a part of the Opioid Litigation. The Panel permitted it to
join the mass litigation on February 19, 2020.
       4
         Plaintiffs represent that McKesson Corp. has stipulated to a non-jury trial of the
public nuisance claims against it. According to briefing before the Panel, this came about
after certain Plaintiffs agreed to limit their claims to public nuisance in exchange for
                                                3
               On February 19, 2020, the Panel issued an order, applicable to all cases,

formalizing its earlier proposal and ordering the Phase I Trial. The Panel reasoned that

West Virginia Rule of Civil Procedure 39(a) empowered it to act on its own initiative to

find that a right to a jury trial did not exist as to a particular issue, so that it could order a

non-jury trial of Plaintiffs’ public nuisance claims (liability only) over Defendants’

objections. 5 The Panel concluded that the public nuisance claims sounded in equity, and

not law, so article III, § 13 of the West Virginia Constitution—guaranteeing a right to a

jury trial in suits at “common law” 6—did not preclude the Phase I Trial. Finally, the Panel



McKesson Corp.’s consent to a bench trial. In addition, in “All Plaintiffs’ Consolidated
Memorandum of Law In Opposition to Certain Defendants’ (1) Motion for Clarification or
Reconsideration of Order Regarding Trial Liability for Public Nuisance; (2) Motion for
Clarification or Reconsideration of Orders Regarding Public Nuisance Trial Plan; (3)
Motion for Dismissal of County and Municipal Plaintiffs’ Public Nuisance Claims for Lack
of Standing; and (4) Motion for Dismissal of the Hospital Plaintiffs’ Public Nuisance
Claims for Lack of Standing,” Plaintiffs stated that they “remain[ed] willing to enter into
[such a] stipulation with all Defendants.”
       5
         W. Va. R. Civ. P. 39(a) (“When trial by jury has been demanded as provided in
Rule 38 or a timely motion or request therefor has been made under subdivision (b) of this
rule, the action shall be designated upon the docket as a jury action. The trial of all issues
so demanded or requested shall be by jury, unless (1) the parties or their attorneys of record,
by written stipulation filed with the court or by an oral stipulation made in open court and
entered in the record, consent to trial by the court sitting without a jury or (2) the court
upon motion or of its own initiative finds that a right of trial by jury of some or all of those
issues does not exist under the Constitution or statutes of the State.”).
       6
          W. Va. CONST. art. III, § 13 (“In suits at common law, where the value in
controversy exceeds twenty dollars exclusive of interest and costs, the right of trial by jury,
if required by either party, shall be preserved; and in such suit in a court of limited
jurisdiction a jury shall consist of six persons. No fact tried by a jury shall be otherwise
reexamined in any case than according to rule of court or law.”).

       The right to a jury trial in federal courts, guaranteed by the Seventh Amendment,
has not been extended to states through the Fourteenth Amendment. See Bostic v. Mallard
                                                4
distinguished Camden-Clark, which it had previously recognized as a potential bar to the

Phase I Trial, as an employment law case that did not outweigh “‘the national public health

emergency . . . in West Virginia [posed by] opioid and drug addiction.’” 7


                In March 2020, certain Defendants filed a motion, applicable to all cases,

urging the Panel to reconsider its February 19, 2020, order. 8 Defendants argued that the

Panel could not conduct the Phase I Trial without violating their right to try Plaintiffs’

other, legal claims to a jury. 9 Citing this Court’s decision in West Virginia Human Rights

Commission v. Tenpin Lounge, Inc., 10 along with similar, federal authority, 11 those

Defendants asserted that the Panel had to permit a jury to decide all issues common to

Plaintiffs’ equitable and legal claims before conducting the Phase I Trial; otherwise, the




Coach Co., Inc., 185 W. Va. 294, 301, 406 S.E.2d 725, 732 (1991). “However, the
interpretation of that amendment by the U.S. Supreme Court can certainly inform our
understanding of our similar state jury trial guarantee.” Bishop Coal Co. v. Salyers, 181
W. Va. 71, 76–77, 380 S.E.2d 238, 243–44 (1989).
       7
         Page 7 of the Panel’s order of February 19, 2020 (quoting Gov. Justice Issues
Statement on President Trump’s Declaration of National Public Health Emergency OFFICE
OF     THE    GOVERNOR      JIM    JUSTICE     (Aug.    11,    2017)    available    at
https://governor.wv.gov/News/press-releases/2017/Pages/Gov.-Justice-Issues-Statement-
on-President-Trump’s-Declaration-of-National-Public-Health-Emergency.aspx         (last
visited March 3, 2021)).
       8
           The title page of the Motion for Reconsideration states that it applies to all cases.
       9
           Defendants did not concede that Plaintiffs’ public nuisance claims were equitable.
       10
            158 W. Va. 349, 211 S.E.2d 349 (1975).
       11
            See, e.g., Beacon Theatres, Inc. v. Westover, 359 U.S. 500 (1959).

                                                5
Panel would deprive Defendants of their right to try those issues to a jury. These

Defendants also argued that because Plaintiffs sought money to abate the alleged public

nuisance, the public nuisance claims are legal claims that must be tried to a jury. 12 In May

2020, certain Defendants filed a “Supplemental Brief and Motion for Clarification or

Reconsideration of Orders Regarding Public Nuisance Trial Plan,” applicable to all cases,

and renewed their arguments that the Phase I Trial violated their right to a jury trial. 13


              Meanwhile, certain Defendants filed notices of nonparty fault under the 2015

Act. 14 In June 2020, Plaintiffs—excluding the State—moved to strike the notices of



       12
         Defendants also argued that the monetary relief sought by Plaintiffs could not be
deemed “incidental” to any equitable relief, as this Court’s precedent, McMechen, et al. v.
Hitchman-Glendale Consolidated Coal Co. et al., 88 W. Va. 633, 107 S.E. 480 (1921),
conflicted with more recent decisions of this Court and the Supreme Court of the United
States. Defendants also distinguished proceedings in the Federal District Court of the
Southern District of West Virginia, in which three distributors had agreed to a bench trial,
and disputed Plaintiffs’ ability to secure a prospective remedy insofar as they alleged a
temporary and continuing public nuisance.
       13
          Defendants also challenged the Phase I Trial on due process grounds, disputed
the practicality of conducting a single trial of all public nuisance claims (liability only),
advocated for a “bellwether” trial of the City of Clarksburg and Harrison County’s claims
and appropriate discovery, and contested the Panel’s ability to bifurcate the liability for
public nuisance from causation. Those issues are not now before the Court.
       14
           See W. Va. Code § 55-7-13d(a)(2) (2015) (“Fault of a nonparty shall be
considered if the plaintiff entered into a settlement agreement with the nonparty or if a
defending party gives notice no later than one hundred-eighty days after service of process
upon said defendant that a nonparty was wholly or partially at fault. Notice shall be filed
with the court and served upon all parties to the action designating the nonparty and setting
forth the nonparty’s name and last-known address, or the best identification of the nonparty
which is possible under the circumstances, together with a brief statement of the basis for
believing such nonparty to be at fault . . . .”).

                                               6
nonparty fault. 15 Plaintiffs argued that the 2015 Act did not apply to their public nuisance

claims because those claims accrued before the 2015 Act took effect. And, even if the

public nuisance claims accrued after the Act’s effective date, they argued that it would still

not apply to the public nuisance claims because those claims are equitable and do not seek

damages—a prerequisite to the 2015 Act’s application. For the same reason, they argued

that a predecessor to the 2015 Act did not apply to their public nuisance claims, either.

Defendants responded that Plaintiffs’ claim accrual argument was a “judicial admission

that their nuisance claims are time-barred.” Defendants also argued that the public

nuisance claims sought damages, and not equitable relief, so the 2015 Act applied to those

claims.


              Also in June 2020, Defendants in the State’s case filed notices of nonparty

fault. The next month, the State moved to strike those notices. The State argued that the

notices did not identify the nonparties alleged to be at fault with the specificity required by

the 2015 Act. The State also argued that the 2015 Act did not apply to its claims seeking

abatement of public nuisance and for equitable relief and civil penalties for alleged




       The notice filed by AmerisourceBergen Drug Corporation, for example, identified
categories of nonparties that it contended were wholly or partially at fault for the harm
alleged by Plaintiffs or any recovery in the case. These categories are, among others,
nonparty pharmacies, nonparty pharmacists, nonparty prescribing practitioners, nonparty
individuals involved in illegal drug sales, and nonparty pharmaceutical manufacturers.
       15
          When the motion was filed, no party that had been sued by the State had filed a
notice of nonparty fault. The State, however, supported the motion to strike.

                                              7
violations of the West Virginia Consumer Credit and Protection Act (WVCCPA). 16

Finally, the State argued that its public nuisance claim had accrued before the effective

date of the 2015 Act. Defendants in that case responded that the State’s claim accrual

argument amounted to an admission that its public nuisance claim was time-barred and that

the State sought damages for its public nuisance and WVCCPA claims, meaning that the

2015 Act applied and that they could pursue a theory of nonparty fault.


                On July 23, 2020, the Panel denied certain Defendants’ pending (1) motion

for reconsideration and (2) motion for clarification or reconsideration of the Panel’s orders

regarding the Phase I Trial. The Panel emphasized its broad authority to adopt procedures

to fairly and efficiently manage and resolve matters, such as the Opioid Litigation, and

rejected Defendants’ proposal to conduct a bellwether trial of one city’s and one county’s

public nuisance claims (liability and remedies). A state-wide trial, the Panel explained,

was conducted in the Tobacco and Asbestos Litigations and had worked. The Panel found

Defendants’ bifurcation argument equally unpersuasive and clearly communicated its

commitment to a non-jury trial of the public nuisance claims (liability only), as those claims

and the abatement remedy were equitable, so that Defendants had no right to try them to a

jury. 17 Finally, the Panel found that its trial plan provided for sufficient discovery.



       16
            W. Va. Code § 46A-1-101, et seq.

        The Panel also ruled that the Phase I Trial (nuisance liability) would include the
       17

determination of causation. The Panel observed that both Plaintiffs and Defendants
contended that causation should be part of the Phase I Trial (nuisance liability).

                                               8
              The Panel granted Plaintiffs’ (excluding the State) motion to strike

Defendants’ notices of nonparty fault on July 29, 2020. The Panel recounted its February

order regarding the non-jury trial of Plaintiffs’ public nuisance claims (liability only) and

reiterated its determination that those public nuisance claims are equitable. The Panel

distinguished the equitable remedy of abatement from the damages remedy to which the

2015 Act applies. 18    The Panel recognized Defendants’ argument that abatement is

traditionally accomplished by injunctive relief—not payment of money—but found that its

powers to fashion equitable relief are broad, and that nothing precludes it from ordering

Defendants to pay the costs associated with abating the alleged public nuisance (assuming

any Defendants are found liable). Because the Panel decided the question based on its

determination that the public nuisance claims are equitable, it did not reach Plaintiffs’ claim

accrual argument and Defendants’ responsive, statute of limitations argument. The Panel

then entered an order on August 4, 2020, incorporating its July 29, 2020, order, and

granting the State’s motion to strike notices of nonparty fault as to its public nuisance and

WVCCPA claims.


              These petitions followed. In Petition No. 20-0694, Defendants challenge the

Panel’s February 19, 2020, and July 23, 2020, orders (relating to jury trial of the public

nuisance claims); and July 29, 2020 order (relating to applicability of 2015 Act to cities’,



        See W. Va. Code § 55-7-13c(a) (stating that “[i]n any action for compensatory
       18

damages, the liability of each defendant for compensatory damages shall be several only
and may not be joint”).

                                              9
counties’, and hospitals’ public nuisance claims). In Petition No. 20-0751, Johnson &

Johnson and additional defendants—sued by the State—challenge the Panel’s August 4,

2020, order relating to applicability of the 2015 Act to the State’s public nuisance claim. 19

Pursuant to the Rule to Show Cause, entered December 3, 2020, the petitions were

consolidated for purposes of oral argument, consideration, and decision.


                               II. STANDARD OF REVIEW

                “This Court is restrictive in the use of prohibition as a remedy.” 20 “A writ of

prohibition will not issue to prevent a simple abuse of discretion by a trial court. It will

only issue where the trial court has no jurisdiction or having such jurisdiction exceeds its

legitimate powers. W. Va. Code 53-1-1.” 21 “[E]xtraordinary remedies are reserved for

‘really extraordinary causes,’” 22 and not “as a substitute for an appeal.” 23 “[P]rohibition

may be invoked when it clearly appears that the trial court is without jurisdiction or has



       19
         Petitioners in Petition No. 20-0751 do not challenge that portion of the August 4,
2020, order in which the Panel found that the State’s WVCCPA claim was not subject to
the 2015 Act.
       20
         State ex rel. W. Va. Fire & Cas. Co. v. Karl, 199 W. Va. 678, 683, 487 S.E.2d
336, 341 (1997).
       21
            Syl. Pt. 2, State ex rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425
(1977).
       22
         State ex rel. Vanderra Res., LLC v. Hummel, 242 W. Va. 35, 40, 829 S.E.2d 35,
40 (2019) (quoting Am. El. Power Co. v. Nibert, 237 W. Va. 14, 19, 784 S.E.2d 713, 718
(2016)).

        State ex rel. Owners Ins. Co. v. McGraw, 233 W. Va. 776, 780, 760 S.E.2d 590,
       23

594 (2014).

                                               10
exceeded its legitimate powers” 24—for example, “when [the trial court] denies a jury trial

to one entitled thereto who makes a proper demand therefor.” 25


                In cases that do not involve an allegation that the lower court has acted

without jurisdiction, we consider five factors to determine whether to issue the

discretionary writ of prohibition. These factors are:

                (1) whether the party seeking the writ has no other adequate
                means, such as direct appeal, to obtain the desired relief; (2)
                whether the petitioner will be damaged or prejudiced in a way
                that is not correctable on appeal; (3) whether the lower
                tribunal’s order is clearly erroneous as a matter of law; (4)
                whether the lower tribunal’s order is an oft repeated error or
                manifests persistent disregard for either procedural or
                substantive law; and (5) whether the lower tribunal’s order
                raises new and important problems or issues of law of first
                impression. These factors are general guidelines that serve as a
                useful starting point for determining whether a
                discretionary writ of prohibition should issue. Although all
                five factors need not be satisfied, it is clear that the third factor,
                the existence of clear error as a matter of law, should be given
                substantial weight.[26]




       24
            Syl. Pt. 10, in part, State ex rel. Lynn v. Eddy, 152 W. Va. 345, 163 S.E.2d 472
(1968).

        Syl. Pt. 2, in part, State ex rel. W. Va. Truck Stops, Inc. v. McHugh, 160 W. Va.
       25

294, 233 S.E.2d 729 (1977). See Louis J. Palmer, Jr. & Robin Jean Davis, LITIGATION
HANDBOOK ON WEST VIRGINIA RULES OF CIVIL PROCEDURE 1044 (2017) (“A denial of a
jury demand as a matter of right may be challenged through a writ of mandamus.”).
       26
            Syl. Pt. 4, in part, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12
(1996).

                                                 11
It bears repeating that those “factors are general guidelines that serve as a useful starting

point for determining whether a discretionary writ of prohibition should issue.” 27


                                        III. ANALYSIS

                Defendants contend that the Panel committed several clear errors of law that

mandate this Court’s intervention by extraordinary writ. Defendants argue that the Panel

misapplied state and federal law to find that Plaintiffs’ public nuisance claims are

“equitable,” rather than “legal.” Similarly, they assert that the Panel fundamentally

misunderstood the nature of the abatement remedy claimed by Plaintiffs. It is not, they

argue, an equitable remedy; it is a claim for damages. According to Defendants, those clear

legal errors have impacted the Opioid Litigation in two ways. First, they claim that the

errors resulted in the erroneous denial of Defendants’ right to try Plaintiffs’ public nuisance

claims (liability only) to a jury. And, second, Defendants contend that the errors led to the

Panel’s erroneous conclusion that the 2015 Act does not apply to Plaintiffs’ public nuisance

claims and alleged abatement remedy. Additionally, and alternatively, Defendants argue

that the Panel clearly erred when it found that the Phase I Trial would not deprive

Defendants of their right to try Plaintiffs’ other, legal claims to a jury. We address

Defendants’ arguments regarding the nature of Plaintiffs’ public nuisance claims and

alleged remedy, before turning to Defendants’ alternative argument.




       27
            Syl. Pt. 4, in part, id. (emphasis added).

                                                12
A.     Nature of the Public Nuisance Claims and Abatement Remedy

                The nature of Plaintiffs’ public nuisance claims and abatement remedy

matters for two reasons: Defendants’ right to try those claims (liability only) to a jury and

the applicability of the 2015 Act to the claims. We outline each of those contexts before

addressing Defendants’ arguments.


                “Prior to the introduction of the Rules of Civil Procedure, a right to a jury

trial existed in an action at law. In an equitable dispute, however, the right to a jury trial

did not exist.” 28 Law and equity merged in 1960, 29 but that merger “did not extend the

right of jury trial to civil cases that, before the merger, would have been in equity,” 30 and

the legal-equitable distinction still matters for purposes of the jury trial right.       “In

determining whether an action is legal or equitable in nature, both the issues involved and

the remedy sought are examined,” 31 but we give greater weight to the remedy sought. 32 In




       28
            Little v. Little, 184 W. Va. 360, 362, 400 S.E.2d 604, 606 (1990).
       29
          See W. Va. R. Civ. P. 2 (“There shall be one form of action to be known as ‘civil
action’.”) (Eff. July 1, 1960; amended eff. Apr. 6, 1998).
       30
          E. Shepherdstown Dev., Inc. v. J. Russell Fritts, Inc., 183 W. Va. 691, 695, 398
S.E.2d 517, 521 (1990) (citing Syl. Pt. 1, Tenpin Lounge, 158 W. Va. at 349, 211 S.E.2d
at 349) (emphasis in original).
       31
            Realmark Dev., Inc. v. Ranson, 214 W. Va. 161, 164, 588 S.E.2d 150, 153 (2003).
       32
         See Bishop Coal Co., 181 W. Va. at 77, 380 S.E.2d at 244 (“The test most often
applied by the Supreme Court under its expansive reading of the seventh amendment is
whether the relief sought is essentially legal (e.g. money damages) or equitable (e.g.
injunctive relief).”).

                                               13
short, the right to a jury trial “applies where the legal remedy of damages is full and

adequate and can do complete justice between the parties.” 33


                   As for the 2015 Act, it provides that “[i]n any action for damages, the liability

of each defendant for compensatory damages[34] shall be several only and may not be

joint.” 35    Under § 55-7-13c(a), a defendant may “be liable only for the amount of

compensatory damages allocated to that defendant in direct proportion to that defendant’s

percentage of fault[.]” 36 The Legislature has provided that when “assessing percentages of

fault, the trier of fact shall consider the fault of all persons who contributed to the alleged

damages,” including nonparties. 37 Under West Virginia Code § 55-7-13d(a)(2) and (3),

when a defendant has properly raised the question of nonparty fault, and the jury assesses

a percentage of fault to that nonparty, “any recovery by a plaintiff shall be reduced in

proportion to the percentage of fault chargeable to such nonparty.” 38                So, whether




        33
             Realmark Dev., 214 W. Va. at 164, 588 S.E.2d at 153 (internal quotation omitted).

        West Virginia Code § 55-7-13b (2015) defines “compensatory damages” as
        34

“damages awarded to compensate a plaintiff for economic and noneconomic loss.”
        35
             Id. § 55-7-13c(a) (2015).
        36
             Id.
        37
             Id. § 55-7-13d(a)(1) (2015).
        38
             Id. § 55-7-13d(a)(2), (3).

                                                  14
Plaintiffs’ public nuisance claim is a “legal” claim that seeks “damages” is one key

consideration for both the jury trial right and applicability of the 2015 Act.


                Under our decision in Realmark v. Ranson, the determination of whether a

claim is legal or equitable requires examination of “the issues involved and the remedy

sought[.]” 39 As to the issue in this case—public nuisance—we observe that “[c]ourts of

equity have an ancient and unquestionable jurisdiction to prevent or abate public

nuisance[.]” 40 But, we also observe the opposite. For example, while one court found that

the public nuisance claim before it was equitable, it noted that nuisance claims seeking

damages had, in some cases, been heard by a jury before the merger of law and equity. 41

As to the remedy sought by Plaintiffs—abatement—we have recognized that injunctive

relief is frequently the means by which a public nuisance is prevented or abated. 42 But,

other courts have recognized that an injunction may entail the payment of money by a




       39
            Realmark Dev., 214 W. Va. at 164, 588 S.E.2d at 153.

        Town of Weston v. Ralston, 48 W. Va. 170, 194, 36 S.E. 446, 456 (1900)
       40

(Brannon, J., concurring).
       41
          N.A.A.C.P. v. AcuSport, Inc., 271 F. Supp. 2d 435, 467 (E.D. N.Y. 2003). The
court distinguished these cases from the public nuisance claim before it because the latter
did not seek damages.
       42
         See, e.g., Duff v. Morgantown Energy Assocs. (M.E.A.), 187 W. Va. 712, 716, 421
S.E.2d 253, 257 (1992) (in the course of considering whether trial court properly enjoined
alleged private and public nuisance, stating that “[w]hile courts generally grant injunctions
to abate existing nuisances, there is also authority for courts to enjoin prospective or
anticipatory nuisances”).

                                             15
defendant. 43    Defendants analogize Plaintiffs’ public nuisance claims and abatement

remedy to other claims and remedies ultimately found to be legal for purposes of the jury-

trial right, including a claim for unjust enrichment,44 a claim for front pay (rather than

reinstatement) under the Whistle-Blower Law, 45 an action to recover sums fraudulently

transferred out of a bankruptcy estate, 46 a suit for damages couched as one to enforce an

employee benefit plan’s reimbursement provision pursuant to § 502(a)(3) of the Employee

Retirement Income Security Act of 1974, 47 and a suit seeking damages in fraud that was

essentially a tort action. 48   These cases include language supportive of Defendants’

position, generally—that monetary payments are damages—but they do not arise in the




       43
          Compare United States v. Price, 688 F.2d 204, 213 (3d Cir. 1982) (payments to
fund diagnostic study were appropriate component of injunctive relief because “[i]t is not
unusual for a defendant in equity to expend money in order to obey or perform the act
mandated by an injunction. Injunctions, which by their terms compel expenditures of
money, may similarly be permissible forms of equitable relief. In all cases the question the
court must decide is whether, considering all of the circumstances, it is appropriate to grant
the specific relief requested”) with Jaffee v. United States, 592 F.2d 712, 715 (3d Cir. 1979)
(plea for injunction ordering United States to provide medical care for soldiers exposed to
radiation was a “disguised claim for damages”).
       44
            Realmark Developments, 214 W. Va. at 164, 588 S.E.2d. at 164.
       45
            Thompson v. Town of Alderson, 215 W. Va. 578, 581, 600 S.E.2d 290, 293 (2004).
       46
            Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 49 (1989).
       47
            Great-W. Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 218 (2002).
       48
            See Syl. Pt. 1, Wilt v. Crim, 87 W. Va. 626, 105 S.E. 812 (1921).

                                              16
context of a public nuisance claim or abatement remedy. And, general statements may also

be found that support the contrary proposition. 49


                Defendants have provided orders from actions pending in other states’ courts

and a federal district court analyzing public nuisance claims brought against prescription

opioid manufacturers and distributors, among others. The Federal District Court of the

Northern District of Ohio has ruled that similar, public nuisance claims are equitable. 50

The Supreme Court of the State of New York has ruled that similar, public nuisance claims

are legal. 51 And, in a one-page order, the District Court of Cleveland County, State of

Oklahoma, found that the State of Oklahoma’s public nuisance claim was equitable. 52

Defendants have not brought to our attention a decision by any appellate court reviewing

these orders.


                We grant the extraordinary remedy of prohibition “to correct only

substantial, clear-cut, legal errors plainly in contravention of a clear statutory,

constitutional, or common law mandate which may be resolved independently of any


       49
         See, e.g., Curtis v. Loether, 415 U.S. 189, 196 (1974) (indicating that the Supreme
Court of the United States would not “go so far as to say that any award of monetary relief
must necessarily be ‘legal’ relief”).
       50
         In re Nat’l Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL 4043938, at
*1 (N.D. Ohio Aug. 26, 2019).
       51
            In re Opioid Litigation, No. 400000/2017 (Sup. Ct. New York, May 19, 2020).
       52
         State of Oklahoma v. Purdue Pharma L.P., No. CJ-2017-816 (D. Ct. of Cleveland
Cty., Ok. Apr. 16, 2019).

                                             17
disputed facts[.]” 53 In view of the conflicting authorities outlined above, we cannot say

now that the Panel’s ruling—that Plaintiffs’ public nuisance claims are not legal claims for

damages that would trigger the constitutional jury trial right, or that are subject to the 2015

Act—is so clear-cut, or so plainly in contravention of a clear legal mandate as to merit

issuance of the extraordinary remedy of prohibition on those grounds. 54 For that reason,

we deny the writ requested by Petition No. 20-0751, challenging the Panel’s August 4,

2020, order as it relates to the applicability of the 2015 Act to the State’s public nuisance

claim. And, we deny in part the writ requested in Petition in No. 20-0694, insofar as it

seeks relief from (1) the Panel’s July 29, 2020, order granting Plaintiffs’ motion to strike

notices of non-party fault and (2) the portions of the Panels’ orders of February 19, 2020,

and July 23, 2020, denying Defendants’ requests for a jury trial of Plaintiffs’ public

nuisance claims (liability only) on the grounds that those claims are legal, and not

equitable.



       53
         State ex rel. Vanderra Res., LLC, 242 W. Va. at 40, 829 S.E.2d at 40 (internal
quotation omitted).
       54
          Defendants ask the Court to intervene in the extremely early stages of these cases.
West Virginia is a notice pleading state and the underlying litigation is in its early days.
See, e.g., Sticklen v. Kittle, 168 W. Va. 147, 163, 287 S.E.2d 148, 157 (1981) (“Such
simplified ‘notice pleading’ is made possible by the liberal opportunity for discovery and
the other pretrial procedures established by the Rules to disclose more precisely the basis
of both claim and defense and to define more narrowly the disputed facts and issues.”)
(internal quotation omitted). In discovery, Defendants will have the opportunity to
ascertain the particulars of Plaintiffs’ public nuisance theory and abatement remedy. Then,
the Panel may require Plaintiffs to describe the claims and their remedy, with particularity,
in their pre-trial memoranda. That description may clarify the application of the authorities
discussed above to the public nuisance claims and the abatement remedy.

                                              18
              But, the preceding analysis does not dictate a blanket denial of the writ

requested in Petition No. 20-0694. There, Defendants make an alternative argument

against the Panel’s Phase I Trial: that the Panel cannot conduct a bench trial on liability

for Plaintiffs’ public nuisance claims without violating Defendants’ right to try Plaintiffs’

other, indisputably legal claims to a jury. 55 For the reasons discussed below, we find that

Defendants are entitled to a writ, as moulded, on this alternative ground.56


B.     Overlapping Issues

              West Virginia Rule of Civil Procedure 18(a) enables joinder of legal and

equitable claims. 57 Consequently, a single action may include claims that require a jury

trial (i.e., claims for legal relief) and claims that do not. The question becomes then, in

what order shall those claims be tried when they share a common issue? We addressed the


       55
           As noted by the Solicitor General during oral argument, this alternative
argument—and so our conclusion, below, to grant in part Petition No. 20-0694—does not
apply to the State, which has brought claims for public nuisance and violation of the
WVCCPA. As noted above, that portion of the Panel’s August 4, 2020, order finding that
the State does not seek damages for its claim under the WVCCPA is not challenged in this
instance.
       56
         Because we have determined that the Panel’s ruling—Plaintiffs’ public nuisance
claims are not legal claims for damages—is not a clear error mandating an extraordinary
remedy, we proceed to address Defendants’ alternative argument. By analyzing
Defendants’ alternative argument, we do not endorse or shield from future review the
Panel’s ruling as to the non-legal nature of Plaintiffs’ public nuisance claims and abatement
remedy.
       57
         W. Va. R. Civ. P 18(a) (“Joinder of Claims. A party asserting a claim to relief as
an original claim, counterclaim, cross-claim, or third-party claim, may join, either as
independent or as alternate claims, as many claims, legal or equitable, as the party has
against an opposing party.”).

                                             19
effect of joinder of legal and equitable claims upon the jury trial right in Tenpin Lounge.

In that case, the West Virginia Human Rights Commission filed suit seeking specific

performance of a conciliation agreement with Tenpin Lounge. 58 Tenpin denied the

allegations and demanded a jury trial. 59 The Commission moved, essentially, to strike the

jury demand, and the circuit court denied the motion. The parties tried the case to a jury,

which found for Tenpin Lounge. The Commission appealed the judgment order and

argued, in part, that the circuit court erred when it had allowed the Commission’s specific

performance claim to go to a jury.


                We first stated that “generally [] one is not entitled to a jury trial of equitable

issues.” 60 So, the circuit court did not err when it allowed the Commission’s equitable

claim to go to a jury because the Commission did not have a right to a non-jury trial of that

claim. 61 We explained that:

                        This matter may be summed up by the following quote
                from 2B Barron and Holtzoff, Federal Practice and
                Procedure, § 873, p. 32 (Rules ed. 1961): “The usual practice
                is to try the legal issues to the jury and to try the equitable
                issues to the court. Where there are some issues common to
                both the legal and equitable claims, the order of trial must be
                such that the jury first determines the common issues. The
                court may, if it chooses, submit all the issues to the jury. There
                is no constitutional right to a trial without a jury and reversible

       58
            Tenpin Lounge, 158 W. Va. at 351, 211 S.E.2d at 351.
       59
            Id. at 352, 211 S.E.2d at 351.
       60
            Id. at 353, 211 S.E.2d at 352.
       61
            Id. at 354, 211 S.E.2d at 352.

                                                20
                error cannot be predicated upon the submission of equitable
                issues of fact to a jury.” We adhere to the principles so
                expressed and accordingly find that the plaintiff’s position is
                without merit. See Hurwitz v. Hurwitz, 78 U.S.App.D.C. 66,
                136 F.2d 796, 148 A.L.R. 226 (1943); Lugar & Silverstein,
                W.Va.Rules, p. 308; Wright & Miller, Federal Practice and
                Procedure: Civil § 2334.[62]

Tenpin Lounge preserves the trial court’s flexibility to order the trial, so long as a jury first

decides the issues common to the legal and equitable claims.


                Defendants argue here that common issues pervade the determination of

public nuisance liability and Plaintiffs’ legal claims. For example, the pleadings included

in the appendix for Petition No. 20-0694 bear this out. 63 The complaint filed by the

Monongalia County Commission, the Marion County Commission, the Doddridge County

Commission, the Randolph County Commission, and the Upshur County Commission—

included in its entirety in the appendix—contains ten claims: public nuisance, unjust

enrichment, fraud by concealment, negligence and negligent marketing, fraud and

intentional      misrepresentation     (manufacturer       defendants),      negligence      and

misrepresentation, negligence, malicious and intentional conduct, negligence or medical

malpractice, and negligence and intentional diversion and distribution.             Each claim



       62
            Id. at 354–55, 211 S.E.2d at 352–53.
       63
          During oral argument, counsel for city and county Plaintiffs acknowledged that
there are legal claims in the cities’ and counties’ complaints. The appendix record does
not include a complete complaint filed by a hospital plaintiff; but, the hospital plaintiffs do
not oppose Defendants’ representations that the complaints include legal claims, in
addition to the hospitals’ claims for public nuisance.

                                               21
expressly incorporates the hundreds of factual allegations that precede it. Importantly,

Plaintiffs do not disagree with Defendants’ characterization of the overlap of their public

nuisance claims (liability only) and legal claims, nor do they contend that those other

claims are equitable and not legal. And, they do not protest that the legal claims are entirely

independent of their public nuisance claims (liability only). 64 Without that opposition, we

are left to conclude that Defendants have, in fact, identified overlapping issues among

Plaintiffs’ public nuisance (liability only) and legal claims. Applying Tenpin Lounge, a

jury must decide those overlapping issues.


              Plaintiffs contend that the Phase I Trial does not infringe on Defendants’ jury

trial rights because they will get to try Plaintiffs’ legal claims to a jury—at some point. But

that argument doesn’t account for the logic that underpins Tenpin Lounge and similar,

federal authority: the danger that a “prior judicial determination of the equitable claim

effectively may well defeat the jury trial right on the legal claim because the determination

of the claim’s equitable aspects would prevent any relitigation of those issues, either

through res judicata or collateral estoppel, whichever doctrine bears on the particular legal

claim.” 65 Plaintiffs suggest that those concerns “will not become ripe unless and until there


       64
          Compare 9 CHARLES ALLEN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE
AND PROCEDURE § 2338 (4th ed. 2008) (stating that “there is no difficulty in giving the
judge discretion to decide trial order if the legal issues are independent of the equitable
issues, so that resolution of one will not affect the determination of the other. In cases of
that type, the question merely is one of the court’s administrative convenience and the
judge’s sense of how the trial of the case should proceed.”).

       Id. at § 2305 (emphasis added). See also In re Nat’l Prescription Opiate Litig.,
       65

2019 WL 4621690, at *3 (“Also supporting the decision to try nuisance liability to the jury
                                              22
is a Phase III trial on damages claims (following the nuisance liability and abatement

remedy proceedings) or other causes of action that do not sound in equity.” Again, we are

not persuaded. If a court waits, as Plaintiffs suggest, then it acts in a fashion opposite to

this Court’s guidance in Tenpin Lounge, and undervalues this Court’s statement that

“reversible error cannot be predicated upon the submission of equitable issues of fact to a

jury.” 66


              Finally, Plaintiffs argue that the Panel may exercise its discretion to craft an

efficient trial plan, and that the Panel appropriately exercised that discretion when it

ordered the Phase I Trial. We agree that courts managing highly complex litigation have

and need “significant flexibility and leeway with regard to their handling of these cases.” 67

“[I]nnovative means of trial management” are necessary to expeditiously resolve matters


is Supreme Court authority holding clearly that all facts found by a jury in adjudicating
legal claims, which are also relevant to the plaintiffs’ equitable claims, are binding on a
court’s subsequent determination of those equitable claims.”).
        66
          Tenpin Lounge, 158 W. Va. at 354, 211 S.E.2d at 53 (internal quotation omitted).
Plaintiffs encourage us to adopt the Panel’s stance that Camden-Clark, 212 W. Va. at 752,
575 S.E.2d at 362, is limited to the employment context, so the case is neither controlling
nor persuasive. While we do not agree that our holding in Camden-Clark cannot apply
outside the employment context, we also recognize that the case was, in part, driven by the
Court’s concern that an employer could “game” the system if permitted to “seek an
injunction before taking action adverse to an employee, and thus greatly reduce the
likelihood that a jury would ever hear that employee’s potential counterclaims.” Id. at 761,
575 S.E.2d at 371. Even if Camden-Clark is distinguishable, Tenpin Lounge still squarely
applies.

         State ex rel. Mobil Corp. v. Gaughan, 211 W. Va. 106, 111, 563 S.E.2d 419, 424
        67

(2002) (citing State ex rel. Appalachian Power Co. v. MacQueen, 198 W. Va. 1, 6, 479
S.E.2d 300, 305 (1996)).

                                             23
like the Opioid Litigation, 68 which is why a presiding judge is empowered “to adopt any

procedures deemed appropriate to fairly and efficiently manage and resolve Mass

Litigation.” 69 But, those goals cannot override a party’s constitutionally-protected right to

a jury trial. 70 The Manual for Complex Litigation expressly recognizes this and advises

caution in similar circumstances. 71


                Defendants have demonstrated that extraordinary relief is warranted to

preserve their right to try Plaintiffs’ legal claims to a jury. To the extent that the public

nuisance liability determination and Plaintiffs’ legal claims present common issues, the

order of trial must be such that the jury first determines those common issues. For that

reason, we grant in part and deny in part the writ requested in Petition No. 20-0694. We

emphasize that the issued writ is narrow and impacts only those issues common to

determination of liability for public nuisance and Plaintiffs’ legal claims. 72



       68
            State ex rel. Allman v. MacQueen, 209 W. Va. 726, 731, 551 S.E.2d 369, 374
(2001).
       69
            W. Va. Trial Ct. Rule 26.08.
       70
          See Syl. Pt. 3, State ex rel. Appalachian Power Co., 198 W. Va. at 1, 479 S.E.2d
at 300 (“A creative, innovative trial management plan developed by a trial court which is
designed to achieve an orderly, reasonably swift and efficient disposition of mass liability
cases will be approved so long as the plan does not trespass upon the procedural due process
rights of the parties.”).
       71
            MANUAL FOR COMPLEX LITIGATION (FOURTH) § 11.632 (2007).
       72
          See Tenpin Lounge 158 W. Va. at 354, 211 S.E.2d at 353 (“‘Where there are some
issues common to both the legal and equitable claims, the order of trial must be such that
the jury first determines the common issues. The court may, if it chooses, submit all the
                                              24
                                   IV. CONCLUSION

              For the reasons discussed above, we deny the writ sought in Petition No. 20-

0751, and grant in part and deny in part the writ sought in Petition No. 20-0694.


                             PETITION FOR PROHIBITION NO. 20-0751 DENIED
                 PETITION FOR PROHIBITION NO. 20-0694 DENIED IN PART AND
                                                        GRANTED IN PART.




issues to the jury. There is no constitutional right to a trial without a jury and reversible
error cannot be predicated upon the submission of equitable issues of fact to a jury.’”)
(quoting 2B Barron and Holtzoff, FEDERAL PRACTICE AND PROCEDURE, § 873, p. 32
(Rules ed. 1961)).

                                             25